 



Exhibit 10.1
(ANDREW LOGO) [c00247c0024701.gif]
PERFORMANCE CASH AGREEMENT
ANDREW CORPORATION
MANAGEMENT INCENTIVE PLAN
     THIS AGREEMENT is made as of the                      day of
                                         2005 between ANDREW CORPORATION, a
Delaware corporation (the “Company”), and
                                         (the “Participant”).
WITNESSETH:
     WHEREAS, the Company adopted the Andrew Corporation Management Incentive
Plan (the “MIP”) for the purpose of providing performance-based incentives to
selected key employees; and
     WHEREAS, the Compensation and Human Resources Committee of the Board of
Directors of the Company (the “Committee”) has granted the Participant a
Performance Cash Award under Section 6 of the MIP;
     NOW THEREFORE, in consideration of these premises, the parties hereto agree
as follows:
     1. Award. The Company hereby awards to the Participant a “Performance Cash
Award” in an amount equal to                     % of his/her annual base salary
as of the date of payment, subject to attainment of the Performance Goal set
forth in Section 2. This Award shall be subject to the terms and conditions of
the MIP and this Agreement. Unless the context clearly provides otherwise, the
capitalized terms in this Agreement shall have the meaning ascribed to such
terms under the MIP.
     2. Performance Goal and Vesting. Subject to Section 3, the Performance Cash
Award shall vest and become payable if, as of any Measurement Date during the
Performance Period, the Performance Goal has been attained. If the Performance
Goal is not attained by the last day of the Performance Period, no amount shall
be payable to any person under this Agreement. For purposes of this Agreement,
the following terms shall have the following meanings:

  (a)   “Cumulative Free Cash Flow” means the cumulative dollar amount of the
Company’s net operating cash flow less adjusted expenditures during the
Performance Period, as determined in accordance with the Company’s normal
accounting practices.

 



--------------------------------------------------------------------------------



 



  (b)   “Measurement Date” means each of September 30, 2007, September 30, 2008,
and September 30, 2009.     (c)   “Performance Goal” means Cumulative Free Cash
Flow of at least $       million.     (d)   “Performance Period” means the
period beginning October 1, 2005 and ending September 30, 2009.     (e)  
“Vesting Date” means the date of the Committee’s first regularly scheduled
meeting following the Measurement Date, if any, at which the Committee certifies
that the Performance Goal under this Section 2 has been attained.

     The Committee, in its sole and absolute discretion, shall determine the
extent to which the Performance Goal has been met and may determine whether and
to what extent to exclude extraordinary or non-recurring items. Further, the
Committee may, in its sole discretion, increase or reduce the amount of the
Performance Cash Award; provided, however, in the case of a Covered Employee (as
defined in the MIP), the Committee may reduce but may not increase the amount of
the Performance Cash Award, and may not waive the achievement of the Performance
Goal, except as provided in the case of death or Disability, as described in
Section 3(b)(ii) below, or as the Committee may provide upon certain events, as
set forth in the MIP.

  3.   Termination of Employment Prior to Vesting Date.     (a)   Termination of
Employment for Reasons other than Death, Disability or Retirement. If, prior to
the Vesting Date, a Participant terminates employment for any reason other than
death, Disability or Retirement the Participant’s Performance Cash Award shall
be forfeited as of such termination date.     (b)   Death, Disability or
Retirement. If a Participant terminates employment by reason of death,
Disability or Retirement prior to the end of the Performance Period, and prior
to the Vesting Date, then the Participant’s Performance Cash Award shall not be
forfeited. Instead, the Performance Cash Award may vest as follows:

  (i)   Upon Retirement of a Participant, the Performance Cash Award will vest
upon the Measurement Date in the Performance Period that the Performance Goal is
attained, if any, and payment shall be made to the Participant (or his or her
designated beneficiary or estate, if applicable) at the same time Performance
Cash Award payments are made to other Participants for the Performance Period.
If the Performance Goal is not attained by the end of the Performance Period,
the Performance Cash Award shall be forfeited. For purposes of this Agreement,
“Retirement” means the termination of a Participant’s employment with the
Company and its affiliates for retirement purposes if such termination occurs
(A) on or after his or her sixty-fifth birthday; or (B) on or after his or her
fifty-fifth birthday with the written consent of the Chief Executive Officer of

2



--------------------------------------------------------------------------------



 



the Company or, in the case of the Chief Executive Officer’s retirement, with
the consent of the Committee.

  (ii)   Upon the death or Disability of a Participant, the targeted Performance
Cash Award shall vest as of the date of such death or Disability (without regard
to whether the Performance Goal has been met) and payment shall be made to the
Participant or his or her designated beneficiary or estate, if applicable. For
purposes of this Agreement, “Disability” means that a Participant is eligible
for Social Security disability benefits or disability benefits under the
Company’s long-term disability plan, based upon a determination by the Committee
that the condition arose prior to termination of employment.

     4. Change in Control. In the event of a Change in Control (as defined
below) prior to the last day of the Performance Period, all outstanding
Performance Cash Awards which have not previously been forfeited or vested shall
become fully vested and payable as if the Performance Goal set forth in
Section 2 had been attained as of the date of such Change in Control.
     For purposes of this Agreement, a “Change in Control” means the happening
of any of the following events:

  (a)   the merger or consolidation of the Company with any other corporation
following which the holders of the Company’s Common Stock immediately prior
thereto hold less than 60% of the outstanding Common Stock of the surviving or
resulting entity;     (b)   the sale of all or substantially all of the assets
of the Company to any person or entity other than a wholly-owned subsidiary;    
(c)   any person or group of persons acting in concert, or any entity, becomes
the beneficial owner, directly or indirectly, of more than 20% of the Company’s
outstanding Common Stock, other than an acquisition of more than 20%, in one or
more transactions, of the Company’s outstanding Common Stock by (i) a passive
institutional investor where such investor is eligible pursuant to Rule 13d-1(b)
of the Securities Exchange Act of 1934 (the “Exchange Act”) to, and does, file a
report of ownership on Schedule 13G with the Securities and Exchange Commission,
(ii) a trustee or other fiduciary of an employee benefit plan maintained by the
Company, or (iii) a corporation owned directly or indirectly by the stockholders
of the Company in substantially the same proportions as their ownership of the
Company;     (d)   those individuals who, as of the close of the most recent
annual meeting of the Company’s stockholders, are members of the Board (the
“Existing Directors”) cease for any reason to constitute more than 50% of the
Board. For purposes of the foregoing, a new director will be considered an
Existing Director if the

3



--------------------------------------------------------------------------------



 



election, or nomination for election by the Company’s stockholders, of such new
director was approved by a vote of a majority of the Existing Directors. No
individual shall be considered an Existing Director if such individual initially
assumed office as a result of either an actual or threatened election contest
subject to Rule 14a-11 under the Exchange Act or other actual or threatened
solicitation of proxies by or on behalf of anyone other than the Board of
Directors, including by reason of any agreement intended to avoid or settle any
election proxy contest; or

  (e)   the stockholders of the Company adopt a plan of liquidation.

     5. Settlement of Performance Cash Award. The Performance Cash Award shall
be settled as a lump-sum cash payment, or, in the Company’s sole discretion, as
shares of Common Stock.
     6. Tax Withholding. This Agreement is subject to all applicable Federal,
state, local, domestic, or foreign withholding taxes. The Company may withhold
cash (or Common Stock, if the Performance Cash Award is paid in such form) in an
amount sufficient to satisfy such withholding requirements. Alternatively, if
the Performance Cash Award is paid in the form of Common Stock, the Company may
require the Participant to pay the Company, in cash, an amount sufficient to
satisfy such withholding requirements.
     7. Rights Not Conferred. Nothing contained in the MIP or in this Agreement
shall confer upon the Participant any right with respect to continued employment
by the Company or any affiliate or interfere in any way with the right of the
Company to terminate the employment of the Participant at any time. The
Participant shall have none of the rights of a stockholder with respect to any
Performance Cash Award made in the form of Common Stock until such time that
shares of Common Stock are delivered to the Participant in settlement thereof.
     8. Agreement Not Assignable. This Agreement and the Performance Cash Award
hereunder may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant except by will or the laws of descent and
distribution.
     9. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Illinois.
     10. Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.

     
Via On-Line Acceptance
   
 
   
 
Participant’s Signature
   

          ANDREW CORPORATION    
 
       
By:
       
 
       
 
  Ralph E. Faison    
 
  President and Chief Executive Officer    
 
  Andrew Corporation    

5